DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 2/18/2022. The amendments
filed on 2/18/2022 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 12 and 14-17 include the word “means for” and are being interpreted under 112(f). The limitations have been interpreted to correspond to structure detailed in, but not limited to, paragraphs [0030]-[0032] and [0115]-[0121] in the applicant’s specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 11-14, 16-17, 19-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalafut (U.S. Pub. No. 20130253314) hereinafter Kalafut.
Regarding claim 1, primary reference Kalafut teaches:
A method for imaging a patient (abstract), comprising: 
determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0046], scanner parameters are determined; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]); 
determining administration parameters for administering a contrast agent ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]) by: 
iteratively running a computational model of blood flow and contrast agent circulation using different sets of administration parameter values at each iteration to determine respective computed imaging parameters ([0013]-[0020]; [0021]-[0036], teaches to the contrast agent concentration enhancement calculations for peak enhancement at a region of interest, used in a minimization function ([0030]-[0031]) for generating a parameter of injection of a contrast agent ([0036]) which is considered to be the administration parameter values; as the process uses optimization functions, this is considered to be an iterative process (see claim 41, part (b)) wherein the injection values that minimize the function are determined; [0037]-[0046]; [0072]-[0084]; [0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process; [0116]-[0123]; see also workflows described in [0127]-[0197]), 
calculating an error between the target imaging parameters and each of the respective sets of computed imaging parameter values ([0107], weighting the error in peak enhancement based on the injection protocol generation process ([0100]-[0114]), which is the computed imaging parameter values and the target  values (see target concentration [0106]); [0109], error function is defined with respect to known constraints for solving the optimization (iterations); [0170]-[0174]), and 
determining the administration parameters from the sets of computed imaging parameter values based on the errors ([0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process based on optimization of the error function; see also cited portions such as  [0037]-[0046]; [0072]-[0084]; [0116]-[0197]); 
determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0028]-[0031], the scan start time is considered to be a trigger time for imaging the region of interest; [0046], describes the timing features of the scanner (trigger time) based on the optimization processes of the reference; [0084]; [0106]-[0114]; [0122]; see also [0116]-[0197]); and 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0075]; [0082]; [0104], imaging system 300; [0106]-[0119]; [0122] describes the use of the protocol with an imaging scan; [0127]-[0174], describe use of the protocol with imaging scans).
Regarding claim 2, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches: 
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0017]-[0018]; [0020]-[0036]; [0080]-[0081]; [0083], pharmacokinetic model; [0085]-[0099]). 
Regarding claim 3, Kalafut teaches all of the limitations of claim 2. Kalafut further teaches: 
personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0083], CT angiography utilized for generation of the suitable pharmacokinetic model of the contrast enhancement).
Regarding claim 5, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches: 
wherein determining the administration parameters from the sets of computed imaging parameter values based on the errors comprises: 
determining the administration parameters that result in a minimum error between the target imaging parameters and each of the respective computed imaging parameter values ([0107], weighting the error in peak enhancement based on the injection protocol generation process ([0100]-[0114]), which is the computed imaging parameter values and the target  values (see target concentration [0106]); [0109], error function is defined with respect to known constraints for solving the optimization (iterations), with peak concentration and target concentration are the target parameters wherein minimum error is computed, with the injection duration and flow rate determined as administration parameters; [0170]-[0174]).
Regarding claim 6, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches: 
wherein determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the administration parameters ([0013]-[0020]; [0021]-[0036], teaches to the contrast agent concentration enhancement calculations for peak enhancement at a region of interest, used in a minimization function ([0030]-[0031]) for generating a parameter of injection of a contrast agent ([0036]) which is considered to be the administration parameter values; as the process uses optimization functions, this is considered to be an iterative process (see claim 41, part (b)) wherein the injection values that minimize the function are determined; [0037]-[0046]; [0072]-[0084]; [0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process; [0116]-[0123]; see also workflows described in [0127]-[0197]); and 
determining a time that the concentration levels is at its maximum as the trigger time ([0028]-[0031], the scan start time is considered to be a trigger time for imaging the region of interest; [0046], describes the timing features of the scanner (trigger time) based on the optimization processes of the reference; [0084]; [0106]-[0114], describe the peak enhancement optimization with is considered to be concentration levels at a maximum; [0122]; see also [0116]-[0197]).
Regarding claim 11, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 
automatically initiating imaging of the region of interest of the patient at the trigger time ([0042], automated parameter generation system, for the injection procedure which includes injection of the contrast enhancement and the delay time of imaging see [0046]; [0043]-[0045]; [0115]-[0123]); or 
notifying a user to manually initiate imaging of the region of interest of the patient at the trigger time.
Regarding claim 12, Kalafut teaches:
An apparatus for imaging a patient (abstract), comprising: 
means for determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0046], scanner parameters are determined; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.); 
means for determining administration parameters for administering a contrast agent ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.) by: 
iteratively running a computational model of blood flow and contrast agent circulation using different sets of administration parameter values at each iteration to determine respective computed imaging parameters ([0013]-[0020]; [0021]-[0036], teaches to the contrast agent concentration enhancement calculations for peak enhancement at a region of interest, used in a minimization function ([0030]-[0031]) for generating a parameter of injection of a contrast agent ([0036]) which is considered to be the administration parameter values; as the process uses optimization functions, this is considered to be an iterative process (see claim 41, part (b)) wherein the injection values that minimize the function are determined; [0037]-[0046]; [0072]-[0084]; [0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process; [0116]-[0123]; see also workflows described in [0127]-[0197]), 
calculating an error between the target imaging parameters and each of the respective sets of computed imaging parameter values ([0107], weighting the error in peak enhancement based on the injection protocol generation process ([0100]-[0114]), which is the computed imaging parameter values and the target  values (see target concentration [0106]); [0109], error function is defined with respect to known constraints for solving the optimization (iterations); [0170]-[0174]), and 
determining the administration parameters from the sets of computed imaging parameter values based on the errors ([0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process based on optimization of the error function; see also cited portions such as  [0037]-[0046]; [0072]-[0084]; [0116]-[0197]); 
means for determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0028]-[0031], the scan start time is considered to be a trigger time for imaging the region of interest; [0046], describes the timing features of the scanner (trigger time) based on the optimization processes of the reference; [0084]; [0106]-[0114]; [0122]; see also [0116]-[0197]; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.); and 
means for causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0075]; [0082]; [0104], imaging system 300; [0106]-[0119]; [0122] describes the use of the protocol with an imaging scan; [0127]-[0174], describe use of the protocol with imaging scans; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.).
Regarding claim 13, Kalafut teaches all of the limitations of claim 12. Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient  ([0017]-[0018]; [0020]-[0036]; [0080]-[0081]; [0083], pharmacokinetic model; [0085]-[0099])
Regarding claim 14, Kalafut teaches all of the limitations of claim 13. Kalafut further teaches:
means for personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0083], CT angiography utilized for generation of the suitable pharmacokinetic model of the contrast enhancement; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.)
Regarding claim 16, Kalafut teaches all of the limitations of claim 12. Kalafut further teaches:
Wherein the means for determining the administration parameters from the sets of computed imaging parameter values based on the errors comprises:
means for determining the administration parameters that result in a minimum error between the target imaging parameters and each of the respective computed imaging parameter values ([0107], weighting the error in peak enhancement based on the injection protocol generation process ([0100]-[0114]), which is the computed imaging parameter values and the target  values (see target concentration [0106]); [0109], error function is defined with respect to known constraints for solving the optimization (iterations), with peak concentration and target concentration are the target parameters wherein minimum error is computed, with the injection duration and flow rate determined as administration parameters; [0170]-[0174]; This limitation has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0030]-[0032] and [0115]-[0121] of the applicant’s specification and include the one or more processors 106 of workstation 102. This corresponds to the processor 220 in paragraph [0102] of Kalafut.)
Regarding claim 17, Kalafut teaches all of the limitations of claim 12. Kalafut further teaches:
wherein the means for determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
means for determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the administration parameters ([0013]-[0020]; [0021]-[0036], teaches to the contrast agent concentration enhancement calculations for peak enhancement at a region of interest, used in a minimization function ([0030]-[0031]) for generating a parameter of injection of a contrast agent ([0036]) which is considered to be the administration parameter values; as the process uses optimization functions, this is considered to be an iterative process (see claim 41, part (b)) wherein the injection values that minimize the function are determined; [0037]-[0046]; [0072]-[0084]; [0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process; [0116]-[0123]; see also workflows described in [0127]-[0197]); and 
means for determining a time that the concentration levels is at its maximum as the trigger time ([0028]-[0031], the scan start time is considered to be a trigger time for imaging the region of interest; [0046], describes the timing features of the scanner (trigger time) based on the optimization processes of the reference; [0084]; [0106]-[0114], describe the peak enhancement optimization with is considered to be concentration levels at a maximum; [0122]; see also [0116]-[0197]).
Regarding claim 19, Kalafut teaches:
A non-transitory computer readable medium storing computer program instructions for imaging a patient (abstract), the computer program instructions when executed by a processor cause the processor to perform operations comprising: 
determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0046], scanner parameters are determined; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]); 
determining administration parameters for administering a contrast agent ([0013], determining parameter for imaging procedure; [0015], parameter can be of the imaging system; [0017]; [0019], peak enhancement is considered to be a desired attribute of images; [0031]; [0036]; [0038], parameter of the imaging system; [0042]-[0045]; [0072]-[0084], provide an overview of the system that uses modelling to determine the injection/imaging parameters (see [0080]) for the system; [0106]; [0149], scan delay based on bolus arrival to region of interest; [0167]) by: 
iteratively running a computational model of blood flow and contrast agent circulation using different sets of administration parameter values at each iteration to determine respective computed imaging parameters ([0013]-[0020]; [0021]-[0036], teaches to the contrast agent concentration enhancement calculations for peak enhancement at a region of interest, used in a minimization function ([0030]-[0031]) for generating a parameter of injection of a contrast agent ([0036]) which is considered to be the administration parameter values; as the process uses optimization functions, this is considered to be an iterative process (see claim 41, part (b)) wherein the injection values that minimize the function are determined; [0037]-[0046]; [0072]-[0084]; [0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process; [0116]-[0123]; see also workflows described in [0127]-[0197]), 
calculating an error between the target imaging parameters and each of the respective sets of computed imaging parameter values ([0107], weighting the error in peak enhancement based on the injection protocol generation process ([0100]-[0114]), which is the computed imaging parameter values and the target  values (see target concentration [0106]); [0109], error function is defined with respect to known constraints for solving the optimization (iterations); [0170]-[0174]), and 
determining the administration parameters from the sets of computed imaging parameter values based on the errors ([0100]-[0114], describe the bolus timing functioning using the optimization process for determining an appropriate flow rate and injection duration, which is considered to be the iterative process based on optimization of the error function; see also cited portions such as  [0037]-[0046]; [0072]-[0084]; [0116]-[0197]); 
determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0028]-[0031], the scan start time is considered to be a trigger time for imaging the region of interest; [0046], describes the timing features of the scanner (trigger time) based on the optimization processes of the reference; [0084]; [0106]-[0114]; [0122]; see also [0116]-[0197]); and 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0075]; [0082]; [0104], imaging system 300; [0106]-[0119]; [0122] describes the use of the protocol with an imaging scan; [0127]-[0174], describe use of the protocol with imaging scans).
Regarding claim 20, Kalafut teaches all of the limitations of claim 19. Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0017]-[0018]; [0020]-[0036]; [0080]-[0081]; [0083], pharmacokinetic model; [0085]-[0099])
Regarding claim 25, Kalafut teaches all of the limitations of claim 19. Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 
automatically initiating imaging of the region of interest of the patient at the trigger time ([0042], automated parameter generation system, for the injection procedure which includes injection of the contrast enhancement and the delay time of imaging see [0046]; [0043]-[0045]; [0115]-[0123]); or 
notifying a user to manually initiate imaging of the region of interest of the patient at the trigger time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claims 2 or 13 above, and further in view of Wu et al. (U.S. Pub. No. 20160098531) hereinafter Wu.  
Regarding claim 4, Kalafut teaches all of the limitations of claim 2. Primary reference Kalafut further fails to teach:
personalizing the computational fluid dynamics model based on an anatomical model, the anatomical model generated by:
acquiring three-dimensional surface imaging data of the patient; 
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
personalizing the computational fluid dynamics model based on an anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]), the anatomical model generated by:
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Regarding claim 15, Kalafut teaches all of the limitations of claim 13. Primary reference Kalafut further fails to teach:
further comprising: 
means for personalizing the computational fluid dynamics model based on an anatomical model, the anatomical model generated by:
means for acquiring three-dimensional surface imaging data of the patient; 
means for generating a surface model of the patient from the three- dimensional surface imaging data; and 
means for matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 
means for personalizing the computational fluid dynamics model based on an anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]), the anatomical model generated by:
means for acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
means for generating a surface model of the patient from the three- dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
means for matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Claims 7-8, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claims 1 or 12 or 19 above, and further in view of Tolkowsky et al. (U.S. Pub. No. 20140100451) hereinafter Tolkowsky.  
Regarding claim 7, Kalafut teaches all of the limitations of claim 1. Primary reference Kalafut further fails to teach:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 8, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and
 training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and
 training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 18, Kalafut teaches all of the limitations of claim 12. Primary reference Kalafut further fails to teach:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 21, Kalafut teaches all of the limitations of claim 19. Primary reference Kalafut further fails to teach:
	wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 22, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 21. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and 
training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Tolkowsky as applied to claims 8 or 22 above, and further in view of Wu, in further view of Hempel et al. (U.S. Pub. No. 20080027309) hereinafter Hempel.  
Regarding claim 9, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 8. Primary reference Kalafut further fails to teach:
further comprising:
 generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising:
 generating a patient-specific anatomical model specific to the patient ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]) by:
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Primary reference Kalafut further fails to teach:
extracting features from the generated patient-specific anatomical model; and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky, and Wu to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; note that Kalafut teaches a calculation of administration parameters and trigger time but not through the use of a machine learning process. Hempel teaches to the use of fuzzy logic which is considered to be a form of machine learning and teaches to the combined Kalafut, Tolkowsky, and Wu invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 23, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising: 
generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient; 
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 
generating a patient-specific anatomical model specific to the patient ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]) by:
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Primary reference Kalafut further fails to teach:
extracting features from the generated patient-specific anatomical model; and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical mode
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky, and Wu to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; note that Kalafut teaches a calculation of administration parameters and trigger time but not through the use of a machine learning process. Hempel teaches to the use of fuzzy logic which is considered to be a form of machine learning and teaches to the combined Kalafut, Tolkowsky, and Wu invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky, and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Tolkowsky as applied to claims 7 or 22 above, and further in view of Hempel.    
Regarding claim 10, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest  ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model  ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; 
extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
determining times for imaging the regions of interest from the simulating  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; scan duration is determined as well as the measurement start); 
extracting features from the synthetic training data  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069];); and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069], scan duration is determined as well as the measurement start).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 24, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model;
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
determining times for imaging the regions of interest from the simulating; extracting features from the synthetic training data ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; scan duration is determined as well as the measurement start); and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069], scan duration is determined as well as the measurement start).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791